The statute upon which the plaintiffs rely provides that any insane person committed to the asylum by any judge of probate shall be supported by the county from which he is committed, and that such county shall be entitled to recover the amount so paid of any town, county, or individual by law liable for the support of such inmate. G. L., c. 10, ss. 16, 21. But the right of recovery thus conferred cannot be enforced against the defendants. The statutory liability extends to those only upon whom the law imposes the duty of support, and this duty does not attach to the defendants. The insane persons for whose support the plaintiffs claim to recover not being paupers, there is no duty or liability on the defendants to support them at the asylum or elsewhere. The liability of a town for the support of persons who have acquired a settlement therein is not absolute, but conditional, and embraces only those who subsequently become destitute and unable to support themselves. The plaintiffs' action lacks these indispensable requisites, and therefore cannot be maintained.
Judgment for the defendants.
ALLEN and CARPENTER, JJ., did not sit: the others concurred. *Page 390